DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-38 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of that at least one photo detection sensor disposed below said photodetection region in combination with all of the limitations of Claim 13.
Regarding Claim 18, the prior art of record alone or in combination neither teaches nor makes obvious the invention of patterning the n-type semiconductor film and the metal film to form at least one drain terminal and at least one source terminal which are spaced apart from each other by photolithography and etching so as to expose an exposed portion of the gate insulating layer from the at least one drain terminal and the at least one source terminal; and forming on the exposed portion of the gate insulating layer a light-absorbing semiconductor layer that extends between the at least one drain terminal and the at least one source terminal by CVD in combination with all of the limitations of Claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896